EXAMINER'S AMENDMENT
This action is a response to the filing on 6/25/2021. Examiner acknowledges the amendments made to claims 1, 2, 5, 7, 8-10, 13, 15, 16-18, 20, and 21.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21. (currently amended) The feedback control unit of claim 17 wherein the at least one signal parameter is a frequency targeted for nuclear resonance stimulation of the at least one selected nerve ion.
	 
23. (currently amended) The feedback control unit of claim 17 wherein:
the at least one signal parameter[s] includes a frequency, an interval, a width, and an amplitude; and said control logic independently determines respective operational adjustment factors for each of the at least one signal parameter[s].

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 9, the closest prior art found was US 5,497,773 (Kuhara et al., hereinafter Kuhara) or US 2017/0143969 (Sarpeshkar et al., hereinafter Sarpeshkar). The art specifically teaches prevention of nerve stimulation but does not teach methods or a device that uses said methods that show stimulating at least one nerve ion using nuclear resonance to alter ion channel conductivity where the stimulation has one or more signal parameters including a frequency targeted for at least one nerve ion, sensing indicia of nerve function, and adjusting the signal parameters of the nuclear resonance stimulation in real time based on the sensed indicia,
wherein the at least one nerve ion includes a potassium ion.
Claims 2-8 and 10-16 are dependent on allowed matter from claims 1 or 9 and are allowed.

In regards to claim 17, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes control logic which examines the sensory data to automatically determine an operational adjustment factor for at least one signal parameter of the nuclear resonance stimulation source targeted at least one selected nerve ion,
wherein the at least one selected nerve ions include a potassium ion.
Claims 18-23 inherit are dependent on allowed matter from claim 17 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791